Citation Nr: 1640025	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  07-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a back injury with degenerative changes of the lumbar spine prior to December 23, 2008.
 
2.  Entitlement to a disability rating in excess of 20 percent for residuals of a back injury with degenerative changes of the lumbar spine beginning December 23, 2008.
 
3.  Entitlement to service connection for prostate cancer.
 
4.  Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury with degenerative joint disease.
 
5.  Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease.
 
6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine.

(The issues of a disability rating in excess of 10 percent for gastritis and the propriety of the calculation of the Veteran's combined disability rating, currently calculated as 60 percent, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, February 2009, and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2014 decision, the Board denied the issues of an increased rating for a cervical spine disorder, increased ratings for bilateral knee disorders, and service connection for prostate cancer.  In an October 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), in October 2015, the Court of Appeals for Veterans Claims (Court) remanded that portion of the Board's June 2014 decision in accordance with the Joint Motion.

In February 2016, the Board vacated that portion of the June 2014 decision, which denied the Veteran's claims of entitlement to an increased rating for a cervical spine disorder, increased ratings for bilateral knee disorders, and service connection for prostate cancer.  The Board remanded those issues in accordance with the Joint Motion, as well as the claim for increased ratings for the lumbar spine.  


REMAND

The issues were remanded in February 2016 to obtain additional treatment records; afford the Veteran VA examinations/obtain medical opinions; and readjudicate the Veteran's claims.  A review of the record indicates that the case was transferred back to the Board prior to the requested development being completed.  As such, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated treatment records from the VA Medical Centers in Richmond, Virginia and Jacksonville, Florida.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran must be afforded the appropriate VA examination, by an examiner other than the one who conducted the August 2010 VA examination, to determine the current severity of his service-connected cervical and lumbar spine disorders and to determine whether any neurological manifestations are related to his cervical and/or lumbar spine disorders.  The electronic claims file must be made available to the examiner.  All indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's cervical and lumbar spines that address active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.

The examiner must also determine whether there are any neurological manifestations associated with the Veteran's cervical and lumbar spine disorders.  Specifically, the examiner must provide opinions as to:

(a) Whether the Veteran's headaches are due to his service-connected cervical spine disorder or are due to any other service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

(b) Whether the Veteran's "radiating pain to the extremities" is due to his service-connected cervical spine disorder or to any other service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

(c) Whether any other neurological manifestations found are due to the Veteran's service-connected cervical and/or lumbar spine disorders or due to any other service-connected disorder.  The examiner must state upon what specific evidence this determination is based.

If the examiner finds that the Veteran's cervical and/or lumbar spine disorders result in complete or incomplete paralysis of any nerve, the examiner must specifically identify the specific nerve(s) involved.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also document whether incomplete paralysis results in marked muscular atrophy.

Finally, after a review of the clinical evaluation, the evidence or record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion on the effect the Veteran's cervical and lumbar spine disorders and any associated neurological manifestations of his cervical and lumbar spine disorders have on his activities of daily living and occupational functioning.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the above development has been completed, the Veteran must be afforded the appropriate VA examination, by an examiner other than the one who conducted the August 2010 VA examination, to determine the severity of his bilateral knee disorders.  The electronic claims file must be reviewed by the examiner.  All indicated diagnostic tests and studies must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's bilateral knees that address active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must first record the range of motion of each knee on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc., for each knee.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to each knee. 

With regard to each knee, the examiner must indicate:

(a) Whether there is favorable or unfavorable ankylosis;

(b) Whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint;

(c) Whether there is any recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe;

(d) Whether there is any impairment of the tibia and fibula and, if so, whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula (if there is malunion, the examiner must specify whether it is marked, moderate, or slight); and

   (e) Whether there is genu recurvatum.

Finally, after a review of the clinical evaluation, the evidence or record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion on the effect of each knee has on his activities of daily living and occupational functioning.
 
4.  A VA medical opinion must be obtain from a VA physician to determine if prostate cancer is related to the Veteran's active military service.  The electronic claims file must be reviewed.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the VA physician must state whether the Veteran's prostate cancer is due to the Veteran's active duty service.  The physician must state upon what specific evidence this determination is based.

In providing this opinion, the physician must specifically discuss the Veteran's in-service complaints of testicular pain, tenderness, and enlargement and in-service assessments of epididymitis versus prostatitis.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

7.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

